DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim18 is objected to because of the following informalities:  At line 18 “chamber includes recess” should read “chamber includes a recess”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 10,507,285 (Dunki-Jacobs).
In Re claim 1 Dunki-Jacobs discloses a transfer device for transferring a medical fluid from a vial to a medical fluid injection device (Figure 18) comprising: a vial elevator (121) configured to receive a vial containing a medical fluid (102), a vial elevator shaft (threaded interior portion of receptacle 117) within which a vial elevator moves between an extended position and a retracted position (extended position shown in Figure 18, retracted position shown in Figure 19), a vial spike (122) positioned within the vial elevator shaft so that the vial spike is positioned within the vial when the vial elevator is in the retracted position (shown in Figure 19) , an expansion chamber (116) having an interior cavity, a pressurized gas cartridge (100) positioned within the interior cavity of the expansion chamber, a puncture tip (124) configured to puncture the pressurized gas cartridge when actuated by a user (shown in Figure 19), and said vial spike in fluid communication with the interior cavity of the expansion chamber and configured to be in fluid communication with an injection device attached to the transfer device and a vial positioned within the vial elevator when the vial elevator is in the retracted position and the vial spike is positioned in the vial (shown in Figures 18 and 19).
In Re claim 2 Dunki-Jacobs discloses a cartridge puncture mechanism including the puncture tip (piston 123 and puncture tip 124 combine to form a cartridge puncture mechanism), said cartridge puncture mechanism configured to puncture the pressurized gas cartridge with the puncture tip when the cartridge puncture mechanism is engaged by the vial elevator as the vial elevator moves toward the retracted position (engagement between elevator 121 and cartridge puncture tip shown in Figure 19).
Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-18 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 5,555,920 (Godolphin) disclose a medicament filling apparatus having a vial elevator and a vial spike.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753